OPINION ON MOTION FOR REHEARING
BISSETT, Justice.
Ollie B. Collora, the plaintiff, in her motion for rehearing, contends that her testimony to the effect that in April, 1949, she and Joe M. Collora “agreed to a marriage” was corroborated by two witnesses, viz: Evelyn Carabela and Ruby Measles. We have re-read the testimony of these two witnesses. Neither testified that she was “informed that the parties agreed to a marriage”, as asserted in the motion for rehearing. Evelyn Carabela testified that in the summer of 1949, she was “informed they got married”. She did not identify her informant. Ruby Measles, an aunt of Ollie B. Collora, testified that in the summer of 1949, and after Ollie B. Collora and Joe Collora had moved “in with Joe’s mother”, Ollie and Joe “said they were married, and I took it as they were married”. The testimony of the witnesses does not corroborate Ollie B. Collora’s testimony with respect to a present agreement in April, 1949 to be husband and wife.
As stated in our original opinion, the evidence established as a matter of law that Joe M. Collora and Ollie B. Collora, prior to the execution of the contract of purchase and sale of the land in question, cohabited and held themselves out to the public as husband and wife. Thus, two of the essential elements of a common law marriage were conclusively established. The controlling question presented by the appeal is whether an agreement to marry has also been established as a matter of law. Since this is an instructed verdict case, the evidence must be viewed in the light most favorable to Franklin R. Navarro, the defendant, against whom the verdict was instructed. While we recognize that it is not essential that an express agreement to marry must be shown by direct evidence, and that a contract to marry may be implied from evidence which establishes the other two elements of the marriage, we do not believe that, in this case, the other essential element, the agreement to marry, can be implied as a matter of law.
The only evidence of an agreement to marry is found in the testimony of Ollie B. Collora, the plaintiff. Under all the circumstances revealed by the record, the general rule that the uncorroborated testimony of an interested party does no more than raise a fact issue to be resolved by the trier of fact should be applied in this case. We *315remain convinced an issue of fact concerning the asserted agreement to be married in April, 1949 was raised by the evidence, and that the credibility of Ollie B. Collora was cast in issue. The issue should have been submitted to the jury for determination. The trial court erred in granting the plaintiff’s motion for an instructed verdict. The motion for rehearing is overruled.